DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/01/2022 has been entered. Applicant has amended claims 1-5. Claims 6-19 have been added. Claims 1-19 are currently pending in the instant application. Applicant has not canceled any claims.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 04/01/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claim 1.
	Tanahashi in combination with Amano teaches the amended limitation in claim 1. As seen in Figs. 20-22 of Takahashi, the outer surface of the frame (80) corresponds to the inner surface of the frame (80). The heat is transferred from the heat source to the frame (80) and is then dissipated from the frame to the lens unit through the first heat sink (78). See current 103 rejection below for more details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corresponding portion” of claims 1, 2, 10, 12, 15, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the partition wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the heat dissipation member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the partition wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the partition wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2018/0031797 to U.S. Publication No. 2016/0338580 to Amano.
Regarding claim 1, Tanahashi discloses in Fig. 2 of a medical image pickup apparatus comprising: 
	an enclosed airtight case (Fig. 2 - hermetic case 16); 
	a heat source provided in the case (Fig. 2 - imaging device 33); 
	conduct heat generated by the heat source (see [0149]- the heat of the imaging device 33 is transmitted) to an inner surface of the case (Fig. 22- inner surface of fixed frame 80); 
	a heat dissipation material (Fig. 20- first heat sink 78) arranged on an outer surface of the case (Fig. 20- outer surface of fixed frame 80; see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b); and 
	a second heat transfer material (Fig. 20-second heat dissipation plate 79) interposed between the outer surface of the case and the heat dissipation material (The examiner notes that 79 is interposed between 80 and 78) to conduct heat from the outer surface to the heat dissipation material (see[0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b and the first heat dissipation contacting the second heat dissipation plate 79 It is transmitted to the plate 78 and then transmitted to the lens frame 51 in contact with the first heat sink 78; the examiner notes that the heat is conduct from 80 to 78);
	wherein the outer surface (Fig. 20- outer surface of fixed frame 80) corresponds to the inner surface (Fig. 22- inner surface of fixed frame 80) such that the heat conducted to the inner surface of the case (see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80) is conducted to a corresponding portion (see examiner’s annotated Fig. 20) of the outer surface of the case ([0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80) and is dissipated from the corresponding portion of the outer surface by the heat dissipation material ([0149]- heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter…. It is transmitted to the plate 78 and then transmitted to the lens frame 51).

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale

Tanahashi does not expressly teach a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case.
However, Amano teaches a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case (Fig. 3- heat transfer member 700).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanahashi so that a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case, as taught by Amano.  It would have been advantageous to make the combination in order to transfer heat and improve heat dissipation efficiency ([0048] of Amano).
The modified device of Tanahashi in view of Amano will hereinafter be referred to as modified Tanahashi.
Regarding claim 4, modified Tanahashi teaches the medical image pickup apparatus according to claim 1, and Tanahashi further discloses wherein the case includes a grasping portion configured to be grasped by an operator on an outer peripheral surface (Fig. 1 - grip portion 8).
Regarding claim 6, modified Tanahashi teaches the medical image pickup apparatus according to claim 1, and although Tanahashi discloses wherein the second heat transfer material faces in a longitudinal direction of the case (Fig. 20-second heat dissipation plate 79), Tanahashi does not expressly teach wherein the first heat transfer material is configured to face the second heat transfer material in a longitudinal direction of the case.
However, Amano teaches of an analogous endoscopic device wherein the first heat transfer material is configured to face the longitudinal direction of the case (Fig. 3-heat transfer member 700).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tanahashi so that the first and second heat transfer material face each other in the longitudinal direction of the case, as taught by Amano. It would have been advantageous to make the combination in order to transfer heat and improve heat dissipation efficiency ([0048] of Amano).
Regarding claim 9, modified Tanahashi teaches the medial image pickup apparatus according to claim 1, and Tanahashi further discloses wherein the second heat transfer material is disposed at a proximal end side of the case (Fig. 20-second heat dissipation plate 79), but Tanahashi does not expressly teach wherein the first heat transfer material is disposed at a proximal end side of the case.
However, Amano teaches of an analogous endoscopic device wherein the first heat transfer material is disposed at a proximal end side of the case (Fig. 3- heat transfer member 700).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanahashi so that the first heat transfer material is disposed at a proximal end side of the case, as taught by Amano. It would have been advantageous to make the combination in order to transfer heat and improve heat dissipation efficiency ([0048] of Amano).
Regarding claim 10, Tanahashi discloses in Fig. 1 of a camera head for use in an endoscope (Fig. 1- camera head 3), the camera head comprising: a case (Fig. 2 - hermetic case 16); a heat source provided in the case (Fig. 2 - imaging device 33); conduct heat generated by the heat source (see [0149]- the heat of the imaging device 33 is transmitted) to an inner surface of the case (Fig. 22- inner surface of fixed frame 80); a heat dissipation material (Fig. 20- first heat sink 78) arranged on an outer surface of the case (Fig. 20- outer surface of fixed frame 80; see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b); and a second heat transfer material (Fig. 20-second heat dissipation plate 79) interposed between the outer surface of the case and the heat dissipation material (The examiner notes that 79 is interposed between 80 and 78) to conduct heat from the outer surface to the heat dissipation material (see[0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b and the first heat dissipation contacting the second heat dissipation plate 79 It is transmitted to the plate 78 and then transmitted to the lens frame 51 in contact with the first heat sink 78; the examiner notes that the heat is conduct from 80 to 78); wherein the outer surface (Fig. 20- outer surface of fixed frame 80) corresponds to the inner surface (Fig. 22- inner surface of fixed frame 80) such that the heat conducted to the inner surface of the case (see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80) is conducted to a corresponding portion (see examiner’s annotated Fig. 20) of the outer surface of the case ([0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80) and is dissipated from the corresponding portion of the outer surface by the heat dissipation material ([0149]- heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter…. It is transmitted to the plate 78 and then transmitted to the lens frame 51).

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale

Tanahashi does not expressly teach a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case.
However, Amano teaches a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case (Fig. 3- heat transfer member 700).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanahashi so that a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case, as taught by Amano.  It would have been advantageous to make the combination in order to transfer heat and improve heat dissipation efficiency ([0048] of Amano).
The modified device of Tanahashi in view of Amano will hereinafter be referred to as modified Tanahashi.
Regarding claim 11, modified Tanahashi teaches the camera head according to claim 10, and Tanahashi further discloses wherein the case is configured as an enclosed airtight case ([0035] - an airtight case 16 made of metal).
Regarding claim 14, modified Tanahashi teaches the camera head according to claim 10, and Tanahashi further discloses wherein the case includes a grasping portion configured to be grasped by an operator on an outer peripheral surface (Fig. 1 - grip portion 8).
Regarding claim 15, Tanahashi discloses in Fig. 1 of an endoscope system (Fig. 1- endoscope system 1) comprising: a camera head (Fig. 1- camera head 3) comprising: a case (Fig. 2 - hermetic case 16); a heat source provided in the case (Fig. 2 - imaging device 33); conduct heat generated by the heat source (see [0149]- the heat of the imaging device 33 is transmitted) to an inner surface of the case (Fig. 22- inner surface of fixed frame 80); a heat dissipation material (Fig. 20- first heat sink 78) arranged on an outer surface of the case (Fig. 20- outer surface of fixed frame 80; see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b); and a second heat transfer material interposed between the outer surface of the case and the heat dissipation material to conduct heat from the outer surface to the heat dissipation material (Fig. 20-second heat dissipation plate 79; see[0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter, the rear case 16b and the first heat dissipation contacting the second heat dissipation plate 79 It is transmitted to the plate 78 and then transmitted to the lens frame 51 in contact with the first heat sink 78); wherein the outer surface (Fig. 20- outer surface of fixed frame 80) corresponds to the inner surface (Fig. 22- inner surface of fixed frame 80) such that the heat conducted to the inner surface of the case (see [0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80)  is conducted to a corresponding portion (see examiner’s annotated Fig. 20) of the outer surface of the case ([0149]- the heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80) and is dissipated from the corresponding portion of the outer surface by the heat dissipation material ([0149]- heat of the imaging device 33 is transmitted to the second heat dissipation plate 79 via the fixing frame 80, and thereafter…. It is transmitted to the plate 78 and then transmitted to the lens frame 51).

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale

Tanahashi does not expressly teach a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case.
However, Amano teaches a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case (Fig. 3- heat transfer member 700).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanahashi so that a first heat transfer material configured to conduct heat generated by the heat source to an inner surface of the case, as taught by Amano.  It would have been advantageous to make the combination in order to transfer heat and improve heat dissipation efficiency ([0048] of Amano).
The modified device of Tanahashi in view of Amano will hereinafter be referred to as modified Tanahashi.
Regarding claim 16, modified Tanahashi teaches the endoscope system according to claim 15, and Tanahashi further discloses wherein the case is configured as an enclosed airtight case ([0035] - an airtight case 16 made of metal).
Regarding claim 19, modified Tanahashi teaches the endoscope system according to claim 15, and Tanahashi further discloses wherein the case includes a grasping portion configured to be grasped by an operator on an outer peripheral surface (Fig. 1 - grip portion 8).
Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2016/0338580 to Amano and in further view of JP2014188210A to Haraguchi et al. (hereinafter “Haraguchi”).
Regarding claim 2, modified Tanahashi teaches the medical image pickup apparatus according to claim 1, and although Tanahashi discloses wherein the second heat transfer material (Fig. 20-second heat dissipation plate 79) is a member to be interposed between the partition wall and the heat dissipation material, and contacts the corresponding portion of the outer surface (see examiner’s annotated Fig. 20), neither Tanahashi nor Amano expressly teach wherein the second heat transfer material is a spring member pressed and elastically contacts.

    PNG
    media_image2.png
    519
    658
    media_image2.png
    Greyscale

However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is a spring member which is pressed (Fig. 2 - leaf spring 27; see [0034]; [0065] - plate spring 27 is elastically deformed by being pressed), and elastically contacts the outer surface ([0070] - the plate spring 27 that elastically deforms when coming into contact with the heat sink 85).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer member of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 12, modified Tanahashi teaches the camera head according to claim 10, and although Tanahashi discloses wherein the second heat transfer material (Fig. 20-second heat dissipation plate 79) is a member to be interposed between the partition wall and the heat dissipation material , and contacts the corresponding portion of the outer surface (see examiner’s annotated Fig. 20), neither Tanahashi nor Amano expressly teach wherein the second heat transfer material is a spring member pressed and elastically contacts.

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale


However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is a spring member which is pressed (Fig. 2 - leaf spring 27; see [0034]; [0065] - plate spring 27 is elastically deformed by being pressed), and elastically contacts the outer surface ([0070] - the plate spring 27 that elastically deforms when coming into contact with the heat sink 85).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer member of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 17, modified Tanahashi teaches the endoscope system according to claim 15, and although Tanahashi discloses wherein the second heat transfer material (Fig. 20-second heat dissipation plate 79) is a member to be interposed between the partition wall and the heat dissipation material , and contacts the corresponding portion of the outer surface (see examiner’s annotated Fig. 20), neither Tanahashi nor Amano expressly teach wherein the second heat transfer material is a spring member pressed and elastically contacts.

    PNG
    media_image1.png
    564
    660
    media_image1.png
    Greyscale

However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is a spring member which is pressed (Fig. 2 - leaf spring 27; see [0034]; [0065] - plate spring 27 is elastically deformed by being pressed), and elastically contacts the outer surface ([0070] - the plate spring 27 that elastically deforms when coming into contact with the heat sink 85).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer member of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Claims 3, 5, 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2016/0338580 to Amano and in further view of U.S. Publication No. 2008/0300463 to Navok et al. (hereinafter “Navok”) and JP2014188210A to Haraguchi et al. (hereinafter “Haraguchi”).
Regarding claim 3, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, and Tanahashi further discloses wherein the heat source includes an image pickup device (Fig. 2 imaging element 33; [0042] - three imaging elements 33 such as a CCD), the first heat transfer material is formed of a sheet-like heat transfer member (Fig. 20- fixed frame 80).
Although Tanahashi discloses an airtight case formed of metal ([0035] - an airtight case 16 made of metal), neither Tanahashi nor Amano expressly teach wherein the airtight case is formed of one of titanium or titanium alloy and the second heat transfer material is a leaf spring.
However, Navok teaches of an analogous medical image pickup apparatus wherein the airtight case is formed of one of titanium or titanium alloy ([0016]- the hermetically sealed housing is formed by using dissimilar metals such as stainless steel, titanium, aluminum, and nitinol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Tanahashi to include the airtight case formed of one of titanium or titanium alloy, as taught by Navok. It would have been advantageous to make the combination in order to endure friction and wear (see [0009] of Navok).
Additionally, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer material is a leaf spring (Fig. 2 - leaf spring 27; see [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer material of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 5, modified Tanahashi teaches the claimed invention as discussed above concerning claim 1, but neither Tanahashi nor Amano expressly teach wherein the second heat transfer material is formed of a material with a higher thermal conductivity than a thermal conductivity of the case.
However, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer member is formed of a material with higher thermal conductivity ([0034] - The plate spring 27 is formed by bending a thin metal material (here, a stainless steel plate having a thickness of 0.1 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the second heat transfer material of modified Tanahashi to have a higher thermal conductivity than a thermal conductivity of the case., as taught by Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 13, modified Tanahashi teaches the camera head according to claim 10, and Tanahashi further discloses wherein the heat source includes an image pickup device (Fig. 2 imaging element 33; [0042] - three imaging elements 33 such as a CCD), the first heat transfer material is formed of a sheet-like heat transfer member (Fig. 20- fixed frame 80).
Although Tanahashi discloses an airtight case formed of metal ([0035] - an airtight case 16 made of metal), neither Tanahashi nor Amano expressly teach wherein the airtight case is formed of one of titanium or titanium alloy and the second heat transfer material is a leaf spring.
However, Navok teaches of an analogous medical image pickup apparatus wherein the airtight case is formed of one of titanium or titanium alloy ([0016]- the hermetically sealed housing is formed by using dissimilar metals such as stainless steel, titanium, aluminum, and nitinol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Tanahashi to include the airtight case formed of one of titanium or titanium alloy, as taught by Navok. It would have been advantageous to make the combination in order to endure friction and wear (see [0009] of Navok).
Additionally, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer material is a leaf spring (Fig. 2 - leaf spring 27; see [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer material of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Regarding claim 18, modified Tanahashi teaches the endoscope system according to claim 15, and Tanahashi further discloses wherein the heat source includes an image pickup device (Fig. 2 imaging element 33; [0042] - three imaging elements 33 such as a CCD), the first heat transfer material is formed of a sheet-like heat transfer member (Fig. 20- fixed frame 80).
Although Tanahashi discloses an airtight case formed of metal ([0035] - an airtight case 16 made of metal), neither Tanahashi nor Amano expressly teach wherein the airtight case is formed of one of titanium or titanium alloy and the second heat transfer material is a leaf spring.
However, Navok teaches of an analogous medical image pickup apparatus wherein the airtight case is formed of one of titanium or titanium alloy ([0016]- the hermetically sealed housing is formed by using dissimilar metals such as stainless steel, titanium, aluminum, and nitinol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Tanahashi to include the airtight case formed of one of titanium or titanium alloy, as taught by Navok. It would have been advantageous to make the combination in order to endure friction and wear (see [0009] of Navok).
Additionally, Haraguchi teaches of an analogous medical image pickup apparatus wherein the second heat transfer material is a leaf spring (Fig. 2 - leaf spring 27; see [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer material of modified Tanahashi to be a leaf spring, as seen above in the teachings of Haraguchi. It would have been advantageous to make the combination in order to transfer heat generated by a heat source (see [0026] of Haraguchi).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2016/0338580 to Amano and in further view U.S. Publication No. 2019/0117200 to Morimoto et al.
Regarding claim 7, modified Tanahashi teaches the medical image pickup apparatus according to claim 1, but neither Tanahashi nor Amano expressly teach wherein the second heat transfer material is formed having a ring shape.
However, Morimoto teaches of an analogous endoscopic device wherein the second heat transfer material is formed having a ring shape ([0232]- the electrically/thermally conductive member 61a may be pressed by a C-shaped ring-like leaf spring).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second heat transfer material of modified Tanahashi to be formed having a ring shape, as taught by Morimoto.  It would have been advantageous to make the combination in order to be removably disposed in order to improve ease of repair.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2013056003A to Tanahashi in view of U.S. Publication No. 2016/0338580 to Amano and in further view JP 2014228797 A to Takahashi.
Regarding claim 8, modified Tanahashi teaches the medial image pickup apparatus according to claim 1, but neither Tanahashi nor Amano expressly teach wherein the heat dissipation member is formed having a ring shape.
However, Takahashi teaches of an analogous endoscopic device wherein the heat dissipation member is formed having a ring shape (Fig. 4B-heat sink 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tanahashi so that the heat dissipation member is formed having a ring shape, as taught by Takahashi. It would have been advantageous to make the combination for radiating heat ([0027] of Takahashi).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                        	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795